Title: To Alexander Hamilton from Edmund Randolph, 12 July 1794
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia July 12th 1794.

The Secretary of State presents his respects to the Secretary of the Treasury and has sent the report on the French Coins back to the Director of the Mint, in order that he may supply what is noted by the Secretary of the Treasury in his letter of the 9th. instant, this moment received.
It is hardly worth the inquiry to which department it belongs to submit the subject to the President. If the Secretary of the Treasury’s intended absence from town should not render this function inconvenient to him, it will be perfectly satisfactory, that it should pass through his hands. Indeed it would be preferred. Should it be inconvenient, the Secretary of State will upon notice take it up.
